Citation Nr: 1811620	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to June 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In October 2015, the Veteran withdrew his request for a hearing before the Board.   Thus, there is no outstanding hearing request. 

In February 2016 and December 2016, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been sufficient compliance with the instructions of the December 2016 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In the February 2016 remand, the Board requested that the Veteran be afforded an additional VA examination.  The Veteran was afforded a VA examination in April 2016 during which the examiner determined that he did not have a diagnosis of type II diabetes mellitus.  In so finding, the examiner indicated that the Veteran's VA medical records showed only one elevated blood sugar level on November 26, 2011.  However, the Board noted that the Veteran's VA medical records contain other laboratory results that show somewhat elevated glucose levels.  See, e.g., February 2010, March 2010, and April 2015 VA medical records.  Although these results do not show that the Veteran had an A1C reading of 6.5 or higher on 2 separate occasions or a fasting blood sugar of 126 or more on 2 separate occasions, the Board found that an additional medical opinion was needed to ensure that the examiner based his or her conclusion on a factually accurate premise.  As a consequence, this case was remanded again in December 2016.  Various outpatient treatment records were obtained, but the requested VA examination was not conducted.. Thus, a remand is required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any type II diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should indicate whether the Veteran has a diagnosis of type II diabetes mellitus.  

In making this determination, the examiner should consider the Veteran's report that he has a history of elevated blood glucose readings and is prescribed Gabapentin for diabetic neuropathy, which he has asserted is indicative of a diagnosis of diabetes mellitus.  See, e.g., December 2011 notice of disagreement; February 2013 statement in support of claim.  The Veteran's former representative also claimed that he follows a strict diabetic diet and has been prescribed medications for the control of his blood glucose levels.  See May 2012 statement in support of claim.  

If the examiner determines that the Veteran has a diagnosis of diabetes mellitus, he or she should provide the findings necessary to evaluate the disability under the rating criteria.  In particular, the examiner should indicate whether the disorder is managed by a restricted diet, insulin, an oral hypoglycemic agent, and/or regulation of activities. 

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


